DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Claim 11 depends from claim 8 with claim 8 defining “a first outdoor heat exchanger connecting to the second pipe portion is disposed above a second outdoor heat exchanger connecting to the fifth pipe portion and a third outdoor heat exchanger connecting to the sixth pipe portion” which is only shown in Figure 22 with no outlet ports of the heat exchangers nor third and fourth bifurcate flow dividers shown. Therefore, the “wherein an outlet port of the first outdoor heat exchanger connecting to the second pipe portion, and an outlet port of the second outdoor heat exchanger connecting to the fifth pipe portion are connected to a third bifurcate flow divider, and an outlet port of the third bifurcate flow divider, and an outlet port of the third outdoor heat exchanger connecting to the sixth pipe portion are connected with a fourth bifurcate flow divider” in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “decompressing device” in claim 7 recites the nonce term “device” modified by functional language “decompressing… expand refrigerant and decompress the refrigerant” without further modifying by sufficient structure to perform the claimed function. “air-sending device” in claims 8-9 recites the nonce term “device” 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caro (US PG Pub. 2005/0212287).
Regarding claim 1, Caro discloses a refrigerant distributor branching refrigerant flowing in a refrigerant circuit into three (pipe network 10 capable of distributing refrigerant flowing in a refrigerant circuit into three), comprising: a first bifurcate flow divider (12, Fig. 2) including a first pipe portion forming one inflow port at a lower end (bottom of 12), a second pipe portion and a third pipe portion forming two outflow ports communicating with the inflow port of the first pipe portion, at upper ends (left and right upper branching outflow ports of 12); and a second bifurcate flow divider (16) including a fourth pipe portion forming one inflow port at a lower end (bottom of 16), and a fifth pipe portion and a sixth pipe portion forming two outflow ports communicating with the inflow port of the fourth pipe portion, at upper ends (upper ends of 16 communicating with 22, 24), the outflow port of the third pipe portion (right upper portion of 12) and the inflow port of the fourth pipe portion (bottom of 16) communicating with each other (Fig. 2), an angle θ formed by a first plane passing through a center point of each of the one inflow port and the two outflow ports of the first bifurcate flow divider and a second plane passing through a center point of each of the one inflow port and the two outflow ports of the second bifurcate flow divider being 60 degrees or more and 120 degrees or less (the planes formed by 12 and 16 shown orthogonal to each other forming a 90 degree angle, Fig. 3; paragraphs 13-14).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness
Claims 1, 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Araki et al. (JP 2010127601) in view of Caro (US PG Pub. 2005/0212287).
Regarding claim 1
Araki does not explicitly teach an angle θ formed by a first plane passing through a center point of each of the one inflow port and the two outflow ports of the first bifurcate flow divider and a second plane passing through a center point of each of the one inflow port and the two outflow ports of the second bifurcate flow divider being 60 degrees or more and 120 degrees or less.
Caro teaches the concept of pipe networks or fluid distribution having first (12) and second (16) bifurcate flow dividers having an arrangement of an angle θ formed by a first plane passing through a center point of each of the one inflow port and the two outflow ports of the first bifurcate flow divider (plane formed by the ports of the first bifurcate flow divider 12) and a second plane passing through a center point of each of the one inflow port and the two outflow ports of the second bifurcate flow divider (plane formed by the ports of the second bifurcate flow divider 16) being 60 degrees or more and 120 degrees or less (the planes formed by 12 and 16 shown orthogonal to each other forming a 90 degree angle, Fig. 3) that leads to more symmetric and uniform flow through the connected pipes that avoids formation of stagnation regions as well as erosion or damage to the inner surfaces of the pipes (paragraphs 4-14). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the refrigerant distributor of Araki to have an angle θ formed by a first plane passing through a center point of each of the one inflow port and the two outflow ports of the first bifurcate flow divider and a second plane passing through a center point of each of the one inflow port and the two outflow ports of the second bifurcate flow divider being 60 degrees or more and 120 degrees or less taught by Caro in order to provide more uniform flow through the refrigerant distributor. 
Regarding claim 3, Araki as modified discloses the refrigerant distributor of claim 1, further comprising a connection pipe (29a) having an upper end connecting to the fourth pipe portion vertically upward (pipe portion connected to P3), and a lower end connecting to the third pipe portion (right pipe portion of P2), wherein the connection pipe includes at least one first curved pipe portion turning from upward to downward in a direction of gravity (first left curved portion of 29a turning from upward to downward in a direction of gravity, Fig. 1), and at least one second curved pipe portion turning from downward to upward in the direction of gravity (second right curved portion of 29a turning from downward to upward in the direction of gravity, Fig. 1), in a refrigerant flowing direction, a first straight pipe portion located between the first bifurcate flow divider and the at least one first curved pipe portion, and connecting to the third pipe portion (pipe portion between P2 and 29a), and a second straight pipe portion located between the second bifurcate flow divider and the at least one second curved pipe portion, and connecting to the fourth pipe portion (pipe portion between second curved pipe portion of 29a and P3).
Regarding claim 7, Araki as modified discloses an air-conditioning apparatus, comprising: a compressor (14, Fig. 2) configured to compress refrigerant; a decompressing device (17) configured to expand refrigerant and decompress the refrigerant; at least three outdoor heat exchangers (exchangers defined by connections 23a1, 23a2, 23b) each configured to exchange heat between refrigerant and outdoor air, and connected in parallel to each other in a portion of a refrigerant circuit between the decompressing device and the compressor (Figs. 1-2); and at least one of the .
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Araki et al. (JP 2010127601) in view of Caro (US PG Pub. 2005/0212287), further in view of Matsuda et al. (US PG Pub. 2015/0101363).
Regarding claim 2, Araki as modified discloses the refrigerant distributor of claim 1, further comprising a connection pipe (29a) having an upper end connecting to the fourth pipe portion vertically upward (pipe portion connected to P3), and a lower end connecting to the third pipe portion (right pipe portion of P2), but does not explicitly teach wherein a length L of a linear portion of the connection pipe extending downward from the fourth pipe portion is a length of 5D or more and 20D or less, where an inside diameter D of the connection pipe is a unit.
Matsuda teaches the concept of a refrigerant distributor having a connection pipe 50, wherein the length and inside diameter of the connection pipe adjusts the pressure loss and distribution ratio to each branch. Therefore, the length and inside diameter of the connection pipe is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the pressure loss and distribution ratio can be adjusted. Therefore, since the general conditions of the claim, i.e. that the connection pipe is designed according to a particular length and inside diameter, were disclosed in the prior art by Matsuda, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to modify a length L of a linear portion of the connection pipe extending downward from the fourth pipe 
Regarding claim 4, Araki as modified discloses the refrigerant distributor of claim 3, but does not explicitly teach wherein a length La of a portion of the second straight pipe portion extending downward from the fourth pipe portion is a length of 5 Da or more and 20 Da or less, where an inside diameter Da of the second straight pipe portion is a unit. 
Matsuda teaches the concept of a refrigerant distributor having a connection pipe 50, wherein the length and inside diameter of the connection pipe adjusts the pressure loss and distribution ratio to each branch. Therefore, the length and inside diameter of the connection pipe is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the pressure loss and distribution ratio can be adjusted. Therefore, since the general conditions of the claim, i.e. that the connection pipe is designed according to a particular length and inside diameter, were disclosed in the prior art by Matsuda, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to modify a length La of a portion of the second straight pipe portion extending downward from the fourth pipe portion to be in a relationship to the inside diameter as claimed in order to adjust the pressure loss and distribution ratio to each branch of the heat exchanger.
Araki further does not explicitly teach an angle β formed by a third plane passing through a center line of the connection pipe and the second plane is 60 degrees or more and 120 degrees or less.
Caro teaches the concept of pipe networks or fluid distribution having a plane passing through a center line of the connection pipe (flat plane through a center line of the connection pipe connected to 12 in the same plane as 12) and the second plane (plane formed by the ports of the second bifurcate flow divider 16) is 60 degrees or more and 120 degrees or less (the planes formed by 12 and 16 shown orthogonal to each other forming a 90 degree angle, Fig. 3) that leads to more symmetric and uniform flow through the connected pipes that avoids formation of stagnation regions as well as erosion or damage to the inner surfaces of the pipes (paragraphs 4-14). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the refrigerant distributor of Araki to have an angle β formed by a third plane passing through a center line of the connection pipe and the second plane is 60 degrees or more and 120 degrees or less taught by Caro in order to provide more uniform flow through the refrigerant distributor. 
Allowable Subject Matter
Claims 5-6 and 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763